Citation Nr: 0031037	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  96-44 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for angiolipomas (Dercum's 
disease) as a residual of exposure to an herbicide agent, to 
include Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and K.H.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in October 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The evidence is in equipoise as to whether current 
angiolipomas (Dercum's disease) are due to exposure to an 
herbicide agent during active military service. 


CONCLUSION OF LAW

Angiolipomas (Dercum's disease) were incurred in active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records are negative for complaint of or 
treatment for a skin disease.  Service personnel records 
establish that the veteran served in Vietnam from May 7, 1971 
to November 1, 1971.  

VA Agent Orange literature of record provides that 15 
different herbicides were used in Vietnam between January 
1962 and September 1971.  It is noted that 80 percent of the 
herbicides sprayed in Vietnam were Agent Orange, and that 
such was used between January 1965 and April 1970, with 
termination of all herbicide spraying in 1971.

Post-service medical records reflect treatment for and 
multiple excisions of angiolipomas beginning in 1981.  A 
treatment note dated in September 1988 indicated that the 
angiolipomas were secondary to Agent Orange exposure in 
Vietnam.  An August 1989 VA hospital summary indicated that 
the veteran had had over 200 lesions excised and that they 
were possibly due to Agent Orange exposure.  In an April 1995 
statement, a VA staff psychiatrist stated that the condition 
may be linked to Agent Orange exposure.  

The veteran provided testimony before a hearing officer at 
the RO in August 1996.  At that time, he contended that his 
angiolipomas were due to residuals to Agent Orange exposure.  
See August 1996 hearing transcript.  

VA examination in February 1999 resulted in a diagnosis of 
Dercum's disease.  In an addendum to the February 1999 
examination report, dated in July 1999, the same examiner 
indicated that it is probably as likely as not that the 
veteran's multiple painful angiolipomas were due to Agent 
Orange, although there would be no supportive data to either 
confirm or refute that.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Regulations further provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R.  
§ 3.309(e), shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service: Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

The term herbicide agent means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  38 
C.F.R. § 3.307(a)(6)(i).

Although an angiolipoma is not among the disabilities 
recognized by VA as a residual of exposure to Agent Orange 
and subject to presumptive service connection pursuant to 38 
C.F.R. § 3.309 (e), the veteran is not precluded from proving 
that a claimed disability resulted from exposure to an 
herbicide agent, to include Agent Orange, in service under 
the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).  Brock v. Brown, 10 Vet. App. 155, 160 (1997).  

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative "equipoise", 
the law mandates that the veteran prevails.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

The disability at issue is not one for which presumptive 
service connection may be established under the provisions of 
38 C.F.R. § 3.309(e).  As such, the veteran may not be 
presumed to have been exposed to an herbicide agent in 
service under the provisions of 38 C.F.R. § 3.307(a)(6)(iii).  
Although there is no presumption of in-service exposure to an 
herbicide agent in this case, the Board finds that the 
appellant has a satisfactory framework to establish that he 
was exposed to an herbicide agent while in service.  See 38 
U.S.C.A. § 1154 (West 1991).  Stated differently, although 
there is no presumption of exposure to an herbicide agent in 
service, the Board will concede that the appellant was 
exposed to an herbicide agent in service, as such is 
consistent with the facts and circumstances of his active 
military service in Vietnam.  

The Board notes that the absence of a specific service 
medical record entry showing treatment for a skin tumor is 
also not fatal to this service connection claim.  Here, a VA 
physician has opined that it is as likely as not that the 
veteran's angiolipomas (Dercum's disease) are etiologically 
related to inservice exposure to Agent Orange.  There is no 
contradictory medical evidence of record.  Although this 
matter is not free from doubt, the Board accepts the VA 
examiner's conclusion of at least a 50 percent likelihood 
that exposure to an herbicide agent during service caused the 
veteran's angiolipomas.  Accordingly, the Board finds that, 
as the positive and negative evidence are in approximate 
balance, the veteran is entitled to the benefit of the doubt.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

In view of the above, the Board concludes that service 
connection for angiolipomas (Dercum's disease) as a residual 
of exposure an herbicide agent in service is warranted.  


ORDER

Entitlement to service connection for angiolipomas (Dercum's 
disease) is granted.  



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


